           Case 1:21-cv-01229-JPB Document 20 Filed 04/13/21 Page 1 of 1

                                         Taylor English Duma LLP 1600 Parkwood Circle, Suite 200, Atlanta, Georgia 30339
                                         Main: 770.434.6868 Fax: 770.434.7376 taylorenglish.com




                                                                                                  Bryan P. Tyson
                                                                                     Direct Dial: (678) 336-7249
                                                                                Email: btyson@taylorenglish.com

                                             April 13, 2021


VIA CM/ECF FILING
Ms. Brittney Walker
Courtroom Deputy for
The Honorable J. P. Boulee
2342 United States Courthouse
75 Ted Turner Drive, S.W.
Atlanta, GA 30303-3309

         Re:       The New Georgia Project, et al. v. Brad Raffensperger, in his official capacity as
                   Secretary of State for the State of Georgia, et al.
                   U.S. District Court for the Northern District of Georgia, Atlanta Division
                   Civil Action File No. 1:21-cv-01229-JPB

Dear Ms. Walker:

       Pursuant to Local Rule 83.1 (E)(3), please accept this letter as notification of my leave of
absence in the above-referenced matter for the following dates:

               •   May 24, 2021 – May 28, 2021
               •   July 22, 2021 – July 23, 2021
               •   September 27, 2021 – October 1, 2021

         I respectfully request that this case not be calendared during these dates.


                                                  Respectfully,

                                                  /s/ Bryan P. Tyson
                                                  Bryan P. Tyson

BPT/ra

cc:      All counsel of record (via CM/ECF only)
